NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1132-15T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

RASHAWN CARTER, a/k/a
CURTIS WALKER,

     Defendant-Appellant.
_____________________________

              Argued April 11, 2018 – Decided July 17, 2018

              Before Judges Fuentes, Manahan and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Camden County, Indictment No.
              11-12-2963.

              David A. Gies, Designated Counsel, argued the
              cause for appellant (Joseph E. Krakora, Public
              Defender, attorney; David A. Gies, on the
              briefs).

              Linda A. Shashoua, Assistant Prosecutor,
              argued the cause for respondent (Mary Eva
              Colalillo,    Camden   County   Prosecutor,
              attorney; Linda A. Shashoua, of counsel and
              on the brief).

PER CURIAM
       Tried by a jury over nine days,1 defendant Rashawn Carter was

convicted in connection with an armed robbery of a bakery in which

co-owner Oscar Hernandez (Hernandez) was murdered.    Defendant was

found guilty of first-degree felony murder, N.J.S.A. 2C:11-3(a)(3)

(count two); five counts of first-degree armed robbery, N.J.S.A.

2C:15-1 (counts three, four, six, seven and eight); five counts

of third-degree criminal restraint, N.J.S.A. 2C:13-2(a) (counts

fifteen through nineteen); and conspiracy to commit armed robbery,

criminal restraint and possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:5-5, N.J.S.A. 2C:15-1, N.J.S.A. 2C:13-2(a)

and N.J.S.A. 2C:39-4 (count twenty-three).    The remaining charges

were dismissed.

       On September 21, 2015, having previously denied a motion for

a new trial, the court imposed an aggregate 107-year term of

incarceration subject to eighty-five percent parole ineligibility

in accord with the No Early Release Act (NERA), N.J.S.A. 2C:43-

7.2.    More specifically, the court ordered that defendant first

serve the sentence imposed on the murder charge (count two), which

was merged with a robbery charge (count three), of fifty-five

years' incarceration with eighty-five percent parole ineligibility


1
  William Cooper, co-defendant, was tried together with defendant.
Cooper filed an appeal based upon his conviction and sentence.
The merits of that appeal do not affect the instant appeal.


                                  2                          A-1132-15T1
subject to NERA.     The court then merged the remaining counts and

ordered that defendant serve a consecutive sixteen-year term of

incarceration     with   eighty-five     percent   parole     ineligibility

subject to NERA.    Defendant appeals and we affirm.

     We derive the following facts from the trial record.                  On

October 14, 2009, at approximately 8:40 p.m., three men, later

identified   as   defendant,   co-defendant    William   C.    Cooper,   and

Maurice Carter, defendant's brother, entered Alex's Bakery in

Woodlynne.      Present were Hernandez and Silvia Ramos Morales,

husband and wife who owned the bakery, and patrons.             Cooper was

armed with a handgun, and wore a hooded sweatshirt with the hood

pulled over his head, along with a black face mask that covered

his entire face and gloves.        Defendant wore a red "Ed Hardy"

jacket, with no mask or gloves.        Maurice2 wore a black jacket with

grey and white stripes.     After the men entered the bakery, Cooper

walked toward the cash-register and pointed the gun at Hernandez,

who was standing behind the counter.          Hernandez ran toward the

bakery's kitchen and attempted to shut the kitchen door to block

Cooper from entering.       Cooper followed Hernandez, and after a

struggle, was able to push open the door.           Cooper then fatally

shot Hernandez.


2
   We refer to defendant's brother by his first name to avoid
confusion.

                                   3                                A-1132-15T1
     While this occurred, Maurice stood guard at the front door

of the bakery while defendant ordered the other bakery patrons,

Blanca and Anayeli Ramirez, and Felipe Lopez, to get on the ground.

Cooper then gathered Blanca, Anayeli, and Felipe, and brought them

into the kitchen, where he demanded they give him their money.

Ramos Morales was able to stay hidden from defendant's view and

pressed an alarm button.    Defendant and Maurice attempted to open

the cash register without success.     When two individuals attempted

to enter the bakery, defendant held the door closed and told them

the bakery was closed.    Before leaving the bakery, Cooper noticed

Ramos Morales, who was still pressing the alarm button, and

motioned her with his gun to go back into the kitchen.                When

someone yelled that the police were on their way, the men left.

     That night, Sergeant Lance Saunders, a detective with the

Camden   County   Prosecutor's   Office   (CCPO),   interviewed     Ramos

Morales.    She described the person who shot her husband as "tall,

not a really short person but not that tall" and as taller than

Saunders.    She told Saunders that he was a "little bit heavier

than the others" and that she could not see his face.

     Latasha Baker, defendant's sister, was also interviewed as a

witness and a victim of the robbery.      Prior to the robbery, Baker

entered the bakery with her then a one-year-old son, and attempted

to buy a slice of cake.    After Hernandez informed her that he was

                                   4                              A-1132-15T1
unable to sell her a slice of cake, as the cake had to be sold

whole, Baker walked around the bakery and left.                        Baker then

returned with her son and again asked if Hernandez would sell her

a slice of cake.       Baker was inside the bakery when it was robbed.

She alleged that her cell phone had been taken during the robbery,

and provided the police with her cell phone number.

     Saunders obtained a Communications Data Warrant to track

Baker's allegedly stolen cell phone.               John Husinger, a United

States Marshal, was able to trace the cell phone to Baker's house

using her cell phone number.          Baker allowed the police to enter

her home.      Using a hand-held signal monitoring device, the cell

phone    was   found   underneath     her   couch.     Baker     was    then   re-

interviewed.     When asked how the allegedly stolen cell phone was

in her house, she gave three different reasons.                   First, "that

[defendants] probably knew she was a single mother with two kids[,]

so they broke into her house and put the phone back."                     Second,

"that [defendants] were trying to frame her." Third, "[defendants]

probably put it back so she wouldn't tell on them."

     Based on this information, Saunders reviewed Baker's cell

phone records and discovered that on the date of the robbery,

between 8 and 9 p.m., there were approximately thirteen calls

between Baker's cell phone and defendant.                  All the calls were

placed   in    the   general   area   of    the   bakery   and   Baker's    home.

                                       5                                  A-1132-15T1
Saunders then reviewed the security footage of the bakery from the

night of the robbery.   From that review, he observed Baker leaving

the bakery for the first time and walking toward a back alley,

which was the alley that defendants emerged from a few minutes

later, prior to the robbery and shooting.

     In the course of the investigation, Saunders spoke to Eddie

Bell, the father of Baker's son.      Saunders showed Bell a picture

of the robbery suspects.     Bell was able to recognize the red Ed

Hardy jacket that defendant wore during the robbery as his own

jacket.    Saunders also showed Bell the surveillance footage of the

bakery from the night of the robbery, and Bell was able to identify

defendant.     Saunders also spoke to Vernon Carter, defendant's

brother.     Vernon3 told Saunders that his brother told him they

were "supposed to . . . get the money and that's it" but that the

"robbery went bad."4

     A warrant was issued for defendant's arrest and executed at

Baker's house by the U.S. Marshals Regional Fugitive Task Force.




3
   We refer to defendant's brother by his first name to avoid
confusion.
4
  During the trial, Vernon, who was compelled to testify, recanted
his statement.



                                  6                          A-1132-15T1
Defendant and Cooper were found hiding in a pantry closet and

arrested.5

      Prior to trial, Maurice pled guilty to one count of armed

robbery.     Pursuant to the plea agreement, Maurice was sentenced

to a ten-year term of incarceration subject to eighty-five percent

parole ineligibility in accord with NERA.

      During jury deliberations, the jury sent a note to the court

stating, "[the] deliberation process [for juror five] is too

stressful, and she is asking to be substituted with one of the

alternate jurors."     The same note also stated that "last night

[j]uror [eleven] looked up info on [the] internet about facts on

everything in [the] [manila] folder.       Is this ok?       Can info be

shared to all jurors?"

      The court brought out juror eleven into the courtroom to

inquire if she had shared any information with the other jurors.

Juror eleven stated that the manila folder contained her printed

research that she found on the internet that morning. The research

included: "Police Records" by the Reporters Committee for Freedom

of the Press, Winter 2008; "How Reliable is Eyewitness Testimony"

by   the   American   Psychological   Association,   April    2006;   and


5
   At trial, a cellmate of Cooper's, Michael Streater, testified
regarding an admission by Cooper of his participation in the
robbery and his shooting of Hernandez.       Defendant does not
challenge that testimony or its admissibility on appeal.

                                  7                              A-1132-15T1
"Exonerations in the United States, 1989 to 2012," by the National

Registry of Exonerations, June 2012.   The court then asked whether

she had told any other jurors that she had those materials.      The

following colloquy occurred between the court and juror eleven:

          JUROR ELEVEN: What I said was that I couldn't
          sleep last night and that I needed some — I
          needed to have a better understanding of
          certain things and that I went on the internet
          and I looked up two articles and a paper. And
          – that I read them. And that I printed them
          out – I didn't feel like I was violating my
          oath as a juror because I wasn't looking up
          the case but I read – you know, I felt like I
          had a better understanding of what my
          questions were. But I felt like I needed to
          share that because – but I didn't share what
          I read or what I took from it.

          THE COURT: First off, did you show any of the
          other jurors any of the written materials?

          JUROR ELEVEN: No. I told them what – I said
          what the names of the articles were.

          THE COURT:   Okay.

          JUROR ELEVEN:   That's what I said.    I just
          said like this article from this paper.

          THE COURT: So did you – I mean did you tell
          them it was about articles about eyewitness
          identifications?

          JUROR ELEVEN:   Yes.

          THE COURT:   And exonerations.

          JUROR ELEVEN:    I said I had a question on
          eyewitness – eyewitness identifications and I
          also had questions on when things got
          overturned   due   to  erroneous   eyewitness

                                 8                          A-1132-15T1
         identification. And I had questions on what
         could or could not be shared during an
         investigation by the press in the State of New
         Jersey and Pennsylvania.

         THE COURT: All right. [W]as everybody within
         earshot when you were talking about this?

         JUROR ELEVEN: Yes. I came in this morning
         and said I couldn't sleep last night. I had
         questions, you know, and this is what I – I
         looked up and I said the names of the articles.
         I said, you know, I feel like I need to tell
         you that I did this. I said I think I need
         to let you guys know that I did this. And I
         did – I said I'm not going to say what I read
         —

         THE COURT: So did you disclose to any of the
         other jurors the content of what you read?

         JUROR ELEVEN: No, not what I read – I told
         them the article's name but not that according
         to this article this is this or that is that,
         no. And I said, you know, I think this needs
         to get shared and if, you know, if it's okay
         to be shared then I think it's up to everybody
         else if they want to look at it or not.

              . . . .

         THE COURT:     Did anybody say anything in
         response to the particular subjects that you
         were mentioning?

         JUROR ELEVEN:   No.

    The court discharged juror eleven, without objection, and

then called each juror individually to ask what juror eleven said

to them about her research, and to determine if the jurors could

remain impartial in their deliberations.   After questioning each


                                9                          A-1132-15T1
juror, the court was satisfied that deliberations could continue.

Again, no objection was raised.

     The court also discharged juror five, without objection, who

was approximately seven months pregnant.      Juror five explained

that the stress from the deliberation process was too much for her

to handle, explaining "[m]y head was splitting and I was very

anxious, I couldn't stop thinking about it.       I woke up in the

middle of the night, I was thinking, I couldn't go back to sleep.

I'm a usually calm person and I couldn't even sleep."     The court

then selected two alternate jurors, without objection, and the

judge instructed the jury to begin deliberations as a new jury.

     After deliberating for two days, the jury sent a note stating,

"[W]e are currently a hung jury and have not been able to reach a

unanimous decision after days of deliberation.      Where do we go

from here?"    However, before the court could respond, the jury

sent another note, stating, "[W]e're trying a new strategy to

reconsider our decision."    Shortly thereafter, another note was

sent stating, "Juror [fourteen] feels that juror [seven] has

preconceived notions on the case.    [Juror seven] said she knew the

area and specific details on it.     Also, she recalls reading the

paper."

     Based upon the note, juror fourteen was brought into the

courtroom.    The court asked juror fourteen, "how is it that you

                                10                           A-1132-15T1
are saying here that [juror seven] said she knew the area and

specific details on it?"   Juror fourteen explained:

         [W]e were looking at a piece of evidence and
         she made reference and said there's a gas
         station here, there's Mount Ephraim here,
         speaking of a street, counting how many houses
         it was to a certain person. Just there's a
         lot of things that to me didn't make sense.

              Like, obviously she said she's from
         Camden so she knew the area, but to me she
         knew specific streets and like things right
         next to the bakery. That to me was like if
         you know this you probably know the bakery is
         here.

              And also a couple of days ago she was
         speaking about how she most likely read the
         article about the incident . . . so she had
         prior knowledge to [sic] the incident.

    The court then called juror seven, who explained the basis

of her knowledge of the location.

         [W]hat was given to us, the big board, and my
         knowledge, which when we came up and asked the
         questions, I'm from the city, I'm familiar.
         So from looking on the board with the streets,
         something would indicate that it was a light.
         And I indicated what street the light was on.
         That was it, from my knowledge of the city and
         on the board from the street.

Juror seven also stated that she might have read a newspaper

article when the murder happened because she lives in the same

city, but it happened so long ago that she did not remember.

    The following colloquy occurred between the court and juror

seven:

                               11                         A-1132-15T1
          THE COURT:    Do you have    any   preconceived
          notions about the case?

          JUROR SEVEN:   I do not.

          THE COURT:     Okay.    Does the fact that
          apparently at least as of this morning
          somebody else on the jury thought you did,
          would that impact your ability to continue to
          be fair and impartial as a juror?

          JUROR SEVEN:   No.

          THE COURT: Would it impact your ability to
          interact with that juror or any of the other
          jurors as part of your deliberations?

          JUROR SEVEN:   Not at all.

     The court then brought juror fourteen into the courtroom and

asked whether he could continue to interact with juror seven and

the other jurors effectively as part of his deliberations.      Juror

fourteen replied, "I'm just – I don't know.      It's tough."     The

court called each juror individually to determine if the content

of juror fourteen's note would impact their ability to be a fair

and impartial juror. The court then addressed the jury as a whole,

instructing:

          I've concluded that there's nothing, no
          information   to  indicate   that   outside
          information has been improperly interjected
          into this case.

          [E]ach of you must decide the case for
          yourself but do so only after an impartial
          consideration of evidence with your fellow
          jurors. . . . do not hesitate to reexamine
          your own views and change your opinion if

                               12                            A-1132-15T1
           convinced it is erroneous but do not surrender
           your honest conviction as to the weight or the
           effect of evidence solely because of the
           opinion of your fellow jurors or for the mere
           purpose of returning a verdict.

     After a lunch break, the court again called juror fourteen

and asked whether, based on the instructions the court gave before

lunch, he could deliberate with the other jurors.      Juror fourteen

replied, "I think my head would be clear, I'll be alright to

deliberate."

     The jurors continued deliberations without objection.        That

same day, the jury returned its unanimous verdict finding defendant

not guilty of murder, conspiracy to commit murder, and the two

possession of weapon offenses.        The jury found defendant guilty

of the remaining charges, including felony murder.          The court

polled the jury, and all members were in agreement with the

verdict.

     A day later, juror seven emailed the Camden jury mailbox

requesting to send a note to the trial judge.     Several days later,

the court received a letter from juror seven, stating:

                This note is to inform you that I feel I
           was pressured to vote guilty. I left the court
           Tuesday night not knowing what happened.

                I was hit with [the] accusation because
           I was from the city in which the crime took
           place and may have heard about the crime [five
           years] ago that I was unfit to serve, although
           I wasn't the only one with doubt . . . [A] lot

                                 13                           A-1132-15T1
         that went on during deliberation, but Tuesday
         was heated.

              At one point I had to walk out [of] the
         room, and another moment I had to address
         juror [nine's] use of profanity. I asked that
         we have a moment of silen[ce] several times,
         to cool things down.

              I went to [the] bathroom and came out to
         find they continued deliberating and came up
         with guilty for [m]urder bartering not guilty
         for murder to get guilty for another.

              I was in shock in the courtroom hearing
         all the guilty.    I didn't remember agreeing
         to all that, when I was on the fence the whole
         time giving in at the last hour under
         unbelievable accusations and pressure.

              [I] felt like I was on trial, I was the
         only one asked if I knew the defendants
         although I wasn't the only one having a hard
         time placing them there. (Now I know how it
         feels to be innocent in a room of people [who]
         feel you are guilty)[.] . . . I felt myself
         defending myself although I was innocent.

              . . . .

              It wasn't right.     I was on a [trial
         sometime] ago, and it was nothing like this.
         I was confident with my decision walking in
         on [November 18, 2014], and it changed an hour
         before it was all over. I would like to ask
         if any erased not guilty was on the paper,
         although I recalled some blanks that we [were]
         suppose[d] to go over.        We started the
         [paperwork the] day prior, and never went back
         over [it].

    Upon defendant's motion for a new trial, made         prior to

sentencing, the court held that the post-verdict note did not


                              14                           A-1132-15T1
require another voir dire of the excused jurors.   The motion was

denied.

    On appeal, defendant raises the following arguments:

          POINT I

          THE TRIAL COURT'S DECISIONS TO REMOVE JURORS
          AFTER SUBMISSION OF THE CASE WAS AN ABUSE OF
          DISCRETION WHERE IT DID NOT BASE ITS
          DETERMINATION ON THE RULE OF LAW.

          POINT II

          THE TRIAL COURT'S DENIAL OF THE DEFENDANT'S
          NEW TRIAL REQUEST WAS ERRONEOUS WHERE THE
          DELIBERATION PROCESS EMPLOYED MAJORITARIAN
          BULLYING AND INTIMIDATION.

          POINT III

          THE MEANS USED BY THE STATE TO IDENTIFY THE
          DEFENDANT AS ONE OF THE THREE PERPETRATORS
          INSIDE THE STORE AT THE TIME OF THE ROBBERY
          WERE UNRELIABLE OR UNDULY PREJUDICIAL.

          POINT IV

          NOT   ONLY  WAS   VERNON'S  PRIOR   STATEMENT
          UNRELIABLE BECAUSE IT WAS BASED ON AN
          UNDERSTANDING THAT HE WOULD RECEIVE A REWARD,
          BUT THE TRIAL COURT DID NOT DETERMINE ITS
          ADMISSIBILITY UNDER THE APPROPRIATE BURDEN OF
          PROOF.

          POINT V

          THE JURY'S VERDICT WAS AGAINST THE WEIGHT OF
          THE   EVIDENCE   WHERE,  TOGETHER   WITH   THE
          UNRELIABLE   IDENTIFICATION   TESTIMONY,   THE
          FORENSIC EVIDENCE, WHICH WAS MINIMAL, DID NOT
          PLACE THE DEFENDANT AT THE SCENE OF THE CRIME.



                               15                          A-1132-15T1
            POINT VI

            WHERE THE PROSECUTOR REPEATEDLY ATTEMPTED TO
            IMPROPERLY   ELICIT    INFORMATION,  WHETHER
            INTENTIONAL OR NOT, THE DEFENDANT'S RIGHT TO
            A FAIR TRIAL WAS UNDULY PREJUDICED.

            POINT VII

            THE DEFENDANT'S SENTENCE IS EXCESSIVE AND
            DISPROPORTIONATE TO THE SENTENCE IMPOSED ON
            MAURICE WHERE, CONTRARY TO THE TRIAL COURT'S
            FINDING, THE BROTHER'S ROLE IN THE ROBBERY AND
            MURDER WAS SUBSTANTIALLY SIMILAR.

                                          I.

       Defendant argues that the trial court abused its discretion

by discharging two jurors.          In opposition, the State invokes the

invited-error doctrine, and argues that defendant should be barred

from appealing the jurors' dismissal, because he did not raise

this   issue   below    and   did   not    object   when   these   jurors   were

discharged.    The State also argues that defendant did not object

to the retention of juror fourteen.             Further, the State argues

that although defendant waived this argument for purpose of appeal,

the trial court's discharge of the jurors was proper.

       Mistakes at trial are subject to the invited-error doctrine.

State v. A.R., 213 N.J. 542, 561 (2013).               Under that doctrine,

trial errors that "were induced, encouraged or acquiesced in or

consented to by defense counsel ordinarily are not a basis for

reversal on appeal . . . ."          State v. Corsaro, 107 N.J. 339, 345


                                      16                               A-1132-15T1
(1987) (quoting State v. Harper, 128 N.J. Super. 270, 277 (App.

Div. 1974)).       If a party has "invited" the error, he is barred

from raising an objection for the first time on appeal.                See N.J.

Div. of Youth & Family Servs. v. M.C. III, 201 N.J. 328, 342

(2010).

      We are satisfied that "this case presents no fundamental

injustice that would warrant relaxing the invited error doctrine."

M.C. III, 201 N.J. at 342.              Here, defendant's counsel did not

object when the trial court discharged juror five and juror eleven,

and   when   the    court   did   not    discharge     juror   fourteen.      The

acquiescence of defendant to the discharge and non-discharge of

the jurors, in our view, constituted invited error.

      Even if the invited-error doctrine does not apply, we conclude

the court properly exercised its discretion in dismissing both

juror five and juror eleven.              This court's "review of a trial

court's decision to remove and substitute a deliberating juror

because of an 'inability to continue,' pursuant to Rule 1:8-

2(d)(1), is deferential.          [A reviewing court] will not reverse a

conviction    [on    that   basis]      unless   the   court   has   abused   its

discretion." State v. Musa, 222 N.J. 554, 564-65 (2015). Further,

claimed errors, to which no objection was made at trial, warrant

reversal only if "of such a nature as to have been clearly capable

of producing an unjust result[.]"            R. 2:10-2.

                                        17                               A-1132-15T1
     Rule 1:8-2(d)(1) provides        that   after    a   jury     begins

deliberations, a juror may not be discharged and an alternate

juror substituted unless "a juror dies or is discharged by the

court because of illness or other inability to continue . . . ."

R. 1:8-2(d)(1).   A juror may be discharged for "personal reasons

unrelated to the case," and not from his or her interactions with

other jurors.   State v. Ross, 218 N.J. 130, 147 (2014).         Physical

illness or a juror's psychological condition are reasons that a

juror may be discharged.      Id. at 147-48; see also State v.

Williams, 171 N.J. 151, 164 (2002) (explaining that "'inability-

to-continue' has been invoked to remove a juror under circumstances

that reveal that the juror's emotional condition renders him or

her unable to render a fair verdict.").

     Juror five was discharged after she informed the court that

the stress from the deliberation process was too much for her to

handle given she was approximately seven months pregnant at the

time. She complained of feeling "very anxious," having a splitting

headache, and being unable to sleep at night.        She also explained

that the stress had "nothing to do with the positions that people

[were] taking."   Since the discharge of juror five was not based

on the deliberation, but based on reasons personal to her, the

court did not abuse its discretion in her discharge.         Musa, 222

N.J. at 567.

                                 18                               A-1132-15T1
     A trial court may remove a juror who has "expressed refusal

to abide by her sworn oath to follow the law," State v. Jenkins,

182 N.J. 112, 130 (2004), and "disregard[s] the court's unambiguous

admonitions" against speaking with individuals not on the jury who

may influence them.     State v. Holloway, 288 N.J. Super. 390, 404

(App. Div. 1996).     "[I]f during the course of the trial it becomes

apparent   that   a   juror   may   have    been   exposed   to   extraneous

information, the trial court must act swiftly to overcome any

potential bias and to expose factors impinging on the juror's

impartiality."    State v. R.D., 169 N.J. 551, 557-58 (2001) (citing

State v. Bey, 112 N.J. 45, 83-84 (1988)).

     The jury was specifically instructed to "follow the law as

. . . instructed by [the trial court]," and that "[a]nything less

would be a violation of your oath or affirmation as jurors."                As

part of the jury charge, the court discussed in great length eye

witness identifications and their reliability, and instructed the

jury on specific factors they could consider in determining whether

the identification should be afforded weight.

     Juror eleven admitted to conducting outside research on the

reliability of eyewitness testimony and exonerations in the United

States.    Accordingly,       the   court   properly   dismissed    her   for

violating her oath as a juror for conducting outside research.



                                     19                              A-1132-15T1
                                       II.

      Defendant also argues that it was error to deny the motion

for a new trial based upon "bullying" by a juror and the resultant

corruption of the jury.        For the reasons stated above, we find no

merit to this argument.

      Rule 3:20-1 provides that a trial court may not set aside a

jury's verdict and order a new trial "unless, having given due

regard to the opportunity of the jury to pass upon the credibility

of the witnesses, it clearly and convincingly appears that there

was a manifest denial of justice under the law."                 Similarly, a

trial court's ruling on a defendant's new trial motion "shall not

be reversed unless it clearly appears there was a miscarriage of

justice under the law." State v. Sims, 65 N.J. 359, 373-74 (1974);

R. 2:10-1.       "The 'semantic' difference between 'miscarriage of

justice' and 'manifest denial of justice under the law' is an

'oversight and should not be construed as providing for a different

standard in criminal cases at the trial level than that applicable

to   appellate    review   .   .   .   .'"      State   v.   Armour,   446 N.J.

Super. 295,      306   (App.       Div.      2016)   (quoting    Pressler       &

Verniero, Current N.J. Court Rules, cmt. 2 on R. 3:20-1 (2016)).

The Supreme Court has "explained that a 'miscarriage of justice'

can arise when there is a 'manifest lack of inherently credible

evidence to support the finding,' when there has been an 'obvious

                                       20                               A-1132-15T1
overlooking or under-valuation of crucial evidence,' or when the

case culminates in 'a clearly unjust result.'" Hayes v. Delamotte,

231 N.J. 373, 386 (2018) (quoting Risko v. Thompson Muller Auto.

Grp., Inc., 206 N.J. 506, 521-22 (2011)).

     The decision whether to grant or deny a motion for a new

trial is left to the trial judge's sound discretion, and this

court should interfere with the exercise of that discretion only

when "a clear abuse has been shown."             State v. Brooks, 366 N.J.

Super. 447, 454 (App. Div. 2004) (quoting State v. Russo, 333 N.J.

Super. 119, 137 (App. Div. 2000)).

     During deliberations, juror fourteen expressed concern that

he felt "held hostage, like it's this way or it's not" by juror

seven's   "preconceived   notions    on    the    case."   However,   juror

fourteen, upon questioning by the court, later clarified that he

was no longer concerned about juror seven's preconceived notions

as it may have been based on "a piece of evidence, one of the

articles that was in evidence."          Again, defendant did not object

to retaining juror fourteen.

     Defendant also takes issue that the court decided to continue

with the deliberations after juror substitution and to not declare

a mistrial.

     The trial court's specialized "feel of the case" extends to

assessing whether the timing of the removal made it unwise to

                                    21                             A-1132-15T1
substitute a juror.       Generally, the determinative factors of this

assessment include:       (1) the length of time the jury deliberates,

and (2) the progress in deliberations that will bear on the

reconstituted jury's ability realistically to begin deliberations

anew.   Jenkins, 182 N.J. at 132.              When the "'deliberative process

has progressed for such a length of time . . . that it is strongly

inferable that the jury has made actual fact-findings or reached

determinations of guilt or innocence,' there is a concern that the

new juror will not play a meaningful role in deliberations." Ibid.

(quoting Corsaro, 107 N.J. at 352).

      Our     Supreme   Court     has    not    recognized        the   duration    of

deliberation as a bright line indication that a jury is incapable

of beginning anew.        See Ross, 218 N.J. at 154-55.                 Instead, our

courts have sometimes compared the length of deliberations before

and   after    the    substitution      as    part    of   "the   totality   of    the

circumstances."       State v. Williams, 377 N.J. Super. 130, 150 (App.

Div. 2005).

      It has been recognized that, rather than cause a rift in

deliberations,        alternate    jurors       are    likely     to    function    as

effectively as if they had been present from the beginning and may

also be able to reconcile solidifying and divergent positions of

other jurors.        See Holloway, 288 N.J. Super. at 405.



                                         22                                  A-1132-15T1
       Here,    the    substitution    occurred    merely   three    hours   into

deliberations, following approximately thirteen hours of testimony

over five trial days, with myriad videos, photos, and items of

evidence to review and debate.               Based upon the totality of the

circumstances, we discern no factual or legal basis for error in

the substitution of jurors.

       Nor do we discern error in the denial of the motion for a new

trial predicated upon the post-verdict note from juror seven.                   We

agree with the court that the issues raised in the note were "no

more     than         the    discomfort       produced      by      deliberative

pressures . . . ."           State v. Williams, 213 N.J. Super. 30, 35

(App. Div. 1986).

                                       III.

       Defendant also argues, for the first time on appeal, that the

trial court's evidentiary rulings were improper.                 Specifically,

defendant raises the following issues: (1) Bautistas' out-of-court

identification        is    improper   due    to   impermissible     suggestive

questioning; (2) Bell's out-of-court identification is unreliable;

and (3) the Historical Cellular Site Analysis is unreliable. Since

we give substantial deference to a trial court's evidentiary

rulings, they should be upheld absent a showing of an abuse of

discretion.      State v. Weaver, 219 N.J. 131, 149 (2014).



                                       23                                A-1132-15T1
     First,     defendant     claims        Bautistas'      identification        of

defendant was the result of impermissibly suggestive questioning

by   the     police.      When   the        admissibility     of    out-of-court

identification      is   questioned    due     to   impermissibly     suggestive

questioning, New Jersey uses the following two-step analysis: (1)

whether the identification used by the police was impermissibly

suggestive, and if so, (2) whether that procedure was nevertheless

reliable by considering the totality of the circumstances and

"weighing the suggestive nature of the identification against the

reliability of the identification."            State v. Romero, 191 N.J. 59,

76-77 (2007) (quoting State v. Herrera, 187 N.J. 493, 503-04

(2006)); see also United States v. Wade, 388 U.S. 218 (1967).6

     Here, the court denied defendant's motion for a Wade hearing

pre-trial, as defendant failed to meet the burden of demonstrating

the existence of suggestive police procedures.                    Based upon our

review of the record relating to the out-of-court identification,

we discern no error.

     Defendant also argues that the court improperly rejected

defendant's challenge regarding Bell's identification of defendant

based   on    the   surveillance      video.        The   court    found    Bell's



6
    The eyewitness identification standards our Supreme Court
adopted in State v. Henderson, 208 N.J. 208, 302 (2011) do not
apply here because these crimes occurred on October 14, 2009.

                                       24                                  A-1132-15T1
identification      was     not    lay    opinion    testimony,     but   rather       a

statement     of    fact.           Lay     witnesses     may     properly       offer

interpretations       of     a     video    recording     so     long     as     those

interpretations are based on personal knowledge and will be helpful

to the jury.       See State v. Loftin, 287 N.J. Super. 76, 100 (App.

Div. 1996).

     In   Loftin,     we    held    that    the     personal    knowledge      of   the

detective that allowed him to narrate the videotape was properly

based on "his own perception of defendant's actions as seen on the

videotape."      Id. at 100.        Similarly, someone who can demonstrate

familiarity may be permitted to testify regarding identification.

See State v. Carbone, 180 N.J. Super. 95 (Law Div. 1981).                             In

Carbone, the State was permitted to admit lay witness testimony

of personal photographic identifications of the defendant before

the jury in an armed robbery prosecution, by persons who were not

witnesses   to     the     crime,    but    had   personal      knowledge      of   and

familiarity with the defendant's appearance at the time of the

commission of the offense charged where the defendant's appearance

had changed since that time.              Id. at 96-97, 100.

     Here, Bell was familiar with defendant's appearance, having

known him personally for about six years.                 Bell also identified

defendant by the distinctive jacket defendant wore during the

robbery and later found at Baker's house.                 The court found, and

                                           25                                  A-1132-15T1
the record supports, that Bell's statement was rationally based

on his perception and thus admissible.

     Defendant also argues that the Historical Cell Site Analysis

is unreliable.    This argument is wholly unsupported.          Aside from

bald assertions, defendant points to no authority that would

undermine the reliability of this evidence.

     As the court noted, and we agree, defendant's challenges

regarding the methodology of his identification were addressed

before   the   jury   during   the   cross-examination    of   the   State's

witnesses and also addressed during summation.            Presumably, the

jury considered those challenges in reaching the verdict.

                                     IV.

     Defendant    further      argues   that   Vernon's   statements     were

unreliable because he was expecting a reward in exchange for the

testimony and that the statements did not satisfy the burden of

proof for admissibility.        We disagree.

     We first address the prior statement argument.                  A prior

statement of a witness is not excluded by the hearsay rule if the

statement "is inconsistent with the witness' testimony at the

trial or hearing and is offered in compliance with Rule 613."

N.J.R.E. 803(a)(1).     In State v. Bryant, we held that inconsistent

testimony was not restricted to "diametrically opposed answers but

may be found in evasive answers, inability to recall, silence or

                                     26                              A-1132-15T1
changes in position."           217 N.J. Super. 72, 75 (App. Div. 1987)

(quoting United States v. Dennis, 625 F.2d 782, 795 (8th Cir.

1980)).

       In accordance with N.J.R.E. 803(a)(1), when a prior statement

is being offered by the party who called the witness, the statement

must   not   only    be     inconsistent,       but    is   also   subject      to   the

additional requirements that it "(A) is contained in a sound

recording or in a writing made or signed by the witness in

circumstances establishing it reliability or (B) was given under

oath   subject      to    the   penalty    of    perjury     at    trial   or     other

judicial . . . proceeding . . . ."              See State v. Baluch, 341 N.J.

Super. 141, 178-79 (App. Div. 2001).

       In Baluch, we noted that when an "out-of-court written or

recorded statement [is] sought to be admitted under N.J.R.E.

803(a)(1)(A),"       the     trial   court      must    determine     whether        the

statement was made under circumstances establishing sufficient

reliability.        Baluch, 341 N.J. Super. at 179.                The reliability

factors to be considered in this evaluation were set forth in

State v. Gross, 121 N.J. 1, 10 (1990).                  Moreover, "the standard

for determining reliability is one that invokes all surrounding

circumstances."          State v. Spruell, 121 N.J. 32, 42 (1990).

       In Gross, our Supreme Court held that the reliability of the

statement must be established by a fair preponderance of the

                                          27                                    A-1132-15T1
evidence    prior    to    admitting     the   statement     per   N.J.R.E.

803(a)(1)(A).       121 N.J. at 15-16.         The Court held that the

following fifteen factors should be considered to determine if a

statement is reliable:

            (1) The declarant's connection to and interest
            in the matter reported in the out-of-court
            statement, (2) the person or persons to whom
            the statement was given, (3) the place and
            occasion for giving the statement, (4) whether
            the declarant was then in custody or otherwise
            the target of investigation, (5) the physical
            and mental condition of the declarant at the
            time, (6) the presence or absence of other
            persons,    (7)    whether    the    declarant
            incriminated himself or sought to exculpate
            himself by his statement, (8) the extent to
            which the writing is in the declarant's hand,
            (9) the presence or absence, and the nature
            of, any interrogation, (10) whether the
            offered sound recording or writing contains
            the entirety, or only a portion of the
            summary, of the communication, (11) the
            presence or absence of        any motive to
            fabricate, (12) the presence or absence of any
            express or implicit pressures, inducement or
            coercion for making the statement, (13)
            whether the anticipated use of the statement
            was apparent or made known to the declarant,
            (14) the inherent believability or lack of
            believability of the statement, and (15) the
            presence or absence of corroborating evidence.

            [Id. at 10 (quoting State v. Gross, 216 N.J.
            Super. 98, 109-10 (App. Div. 1987)).]

Specifically,    with     respect   to   factor   fifteen,   it    has   been

recognized that the corroboration requirement cannot be overly

exacting.    See Bryant, 217 N.J. Super. at 75.


                                    28                               A-1132-15T1
     During the investigation, police reached out to Vernon who

provided a taped statement about a conversation       he had with

defendant.   Vernon stated that a few days after the robbery,

defendant told him about a "[r]obbery [that] went bad."      Vernon

said he initially thought defendant was joking, because defendant

was "playing around and laughing and stuff, so I thought he was

playing."

     Vernon's appearance at trial was compelled by a material

witness warrant after Vernon refused to sign a subpoena to appear

in court.    In his trial testimony, Vernon denied talking to

defendant about any crime, and claimed that he did not remember

talking to the sergeant at the prosecutor's office. Vernon claimed

that he was never served with a subpoena, although he testified

about his refusal to sign the subpoena.

     After finding that Vernon was feigning his inability to recall

his prior inconsistent statement regarding his conversation with

defendant about the crime, the court conducted a Gross hearing to

determine the reliability of Vernon's prior recorded statement by

hearing from the detective who took the statement and listening

to the un-redacted audio.   Applying the Gross factors, the court

concluded the statement to be reliable and found: (1) Vernon had

an interest in the matter as his brother was one of the alleged

perpetrators and he was involved in helping the marshals locate

                               29                           A-1132-15T1
defendants; (2) the statement was made to law enforcement while

Vernon was not in custody or handcuffed, and principally in front

of one detective; (3) the location was in an unsecured conference

room at the prosecutor's office and Vernon was free to leave.

     Regarding factor seven, whether Vernon incriminated himself

or sought to exculpate himself by his statement, the court noted

that Vernon was not even a target.         The court found the physical

and mental condition of Vernon to have been sound, finding that

he was not under the influence or in any kind of discomfort.

     Regarding factor ten, the trial judge found that the recording

contained the entirety of the statement.

     Regarding   factor   eleven,    the   court   found   no   motive    to

fabricate from the statement itself, and no express or implied

pressure by the interrogator.       The court noted that while Vernon

seemed "confused, arguably kind of convinced that something was

in it for him" in return for turning in co-defendant Cooper, he

was not in the same state of mind regarding turning in defendant.

     The court stated:

          I do not see any evidence here that [Vernon]
          was under any belief that he was going to be
          paid or otherwise treated favorably for
          talking to [Saunders] and answering questions
          about what his brother allegedly told him in
          a telephone call.




                                    30                             A-1132-15T1
The court also noted that there was no legal requirement to tell

Vernon about the anticipated use of the statement and that Vernon's

statement     was    "much   more    inherently     believable        rather     than

unbelievable."        Accordingly,        the   court   found   Vernon's       prior

recorded inconsistent statement to be admissible.

      The   record    supports      the   court's   factual     and    credibility

findings and legal conclusion.            While the court did not reference

the preponderance burden expressly, it was clear from the context

that the court was fully aware that it was the State's burden.

The   court    referenced     the     Gross     standard    and       each    factor

individually in his comprehensive oral ruling.              In sum, we discern

no error in the evidentiary rulings relating to Vernon's testimony.

                                          V.

      Defendant further argues that the jury's verdict was against

the weight of the evidence.          Specifically, defendant argues there

was a lack of forensic evidence and lack of reliability on the

part of the State's witnesses.

      A trial court's denial of a defendant's motion may not be

reversed on appeal unless "it clearly appears that there was a

miscarriage of justice under the law."              R. 2:10-1; Sims, 65 N.J.

at 373-74.

      It is well-established that a trial court may not "set aside

the verdict of the jury as against the weight of the evidence

                                          31                                 A-1132-15T1
unless, having given due regard to the opportunity of the jury to

pass    upon      the   credibility   of    the    witnesses,   it   clearly     and

convincingly appears that there was a manifest denial of justice

under the law."         R. 3:20-1.

       It is well-settled law that "a reviewing court should not

overturn the findings of a jury merely because the court might

have found otherwise if faced with the same evidence."                     State v.

Afanador, 134 N.J. 162, 178 (1993).                "Unless no reasonable jury

could have reached such a verdict, a reviewing court must respect

a jury's determination."          Ibid.      The objective in such a review

"is    not   to    second-guess   the      jury"   in   its   assessment    of   the

witnesses' credibility, "but to correct the injustice that would

result from an obvious jury error."                State v. Saunders, 302 N.J.

Super 509, 524 (App. Div. 1997) (citing State v. Balles, 47 N.J.

331, 337 (1967)).

       Given the totality of the evidence and reasonable inferences

that the jury could have drawn from the evidence, we conclude that

defendant's lack of forensic evidence argument lacks merit.

       As well, defendant's argument that the testimony of Vernon

and Bell was "unreliable" similarly lacks merit.                We add only that

the court found that "[t]he contents of Vernon Carter's statement

would have been sufficient to justify the jury's guilty verdicts

against Carter even had the State presented no other evidence

                                        32                                  A-1132-15T1
against Carter," recognizing that Vernon's statement included a

confession by defendant which was corroborated by the surveillance

video and enhanced by the accuracy of Vernon's information which

led police to the defendants.         In regard to Bell's testimony, the

court found that the statement that Bell recognized the person he

had known for six years pictured in the video wearing what appeared

to be his red-hooded jacket as defendant was a "powerful evidence

that by itself would have justified the jury's verdicts against

[defendant]."     These findings are supported in the trial record

and were not erroneous.

                                      VI.

     Defendant also argues that prosecutorial misconduct denied

him a fair trial.        Specifically, defendant argues that the State

asked   irrelevant   questions        to    Michael   Streater;       the     State

improperly referred to Baker as "defendant's sister"; and the

court's instructions did not cure the taint caused by Saunders'

misidentification.

     Whether a comment by counsel is prejudicial and whether a

prejudicial     remark     can   be   neutralized     through     a     curative

instruction or undermines the fairness of a trial are "peculiarly

within the competence of the trial court," who has the feel of the

case and is best equipped to gauge the effect of a prejudicial

comment on the jury in the overall setting.             State v. Yough, 208

                                      33                                    A-1132-15T1
N.J 385, 397 (2011) (quoting State v. Winter, 96 N.J. 640, 646-47

(1984)).

     "For that reason, an appellate court should not reverse a

trial court's denial of a mistrial motion absent a 'clear showing'

that 'the defendant suffered actual harm' or that the court

otherwise 'abused its discretion.'"          Yough, 208 N.J. at 397

(quoting State v. LaBrutto, 114 N.J. 187, 207 (1989)).                  The

granting of a mistrial is an extraordinary remedy to be exercised

only when necessary "to prevent an obvious failure of justice."

State v. Harvey, 151 N.J. 117, 205 (1997).

     During cross-examination, Cooper's counsel repeatedly asked

Streater about a portion of his police interview where Streater

told Saunders that he knew a person who worked at City Select Auto

who, as Cooper's counsel put it, was "the only black guy" that

worked   there.     However,   Streater   tried   to   clarify   that   the

conversation was not about cars.          On redirect, the prosecutor

allowed Streater to clarify:

           Q:   Now, counsel was asking you a bunch of
           questions about autos and City Select Auto and
           you   said   when   you   were   having   that
           conversation with Sergeant Saunders it wasn’t
           about cars, it was about trying to pinpoint
           someone.

           A:     Yes.




                                  34                               A-1132-15T1
           Q:   Right. Okay. What was it you were trying
           to explain to Sergeant Saunders that led to
           you talking about somebody at City Select?

           A:   I was explaining that the guy – it was a
           black guy that used to work there.

           Q:   Okay.

           A:   He was the only black guy, I think, at
           that time that I was describing him as like a
           goofy guy.

           Q: Okay. What relevance did that guy have
           to the case you were talking about, to William
           Cooper?

           A: Supposedly had a baby by the female, the
           house that they planned the stuff in.

           Q:   Okay. So . . . what William Cooper told
           you about, him having a baby with this woman
           where they planned the crime?

           A:   Yes.

     On re-cross-examination, Cooper's counsel again asked: "Mr.

Streater, with respect to the guy that was at City Select, isn't

what Mr. Cooper told you was that his girlfriend had a sister who

had a baby with that guy?"      Streater replied, "Something like

that."   When the prosecutor attempted to follow up by asking, "But

what was the relevance of his girlfriend's sister to the case?",

there was an objection.    Streater did not get to respond before

the trial judge advised counsel to move on.

     In denying defendant's motion for a new trial regarding this

exchange, the court pointed out that defendant still had not

                                35                          A-1132-15T1
identified how this exchange prejudiced him and concluded that

"this line of questioning was so tangential and confusing that the

jury could not have concluded that this opaque [trial] somehow led

to [defendant]."    The court properly found that such a fleeting

exchange was rightfully short of constituting a prosecutorial

error, much less a manifest injustice.

     Regarding   whether   the    State's   designation     of   Baker    as

"defendant's sister" during the questioning of FBI Agent William

Shute about the crimes was proper, the court properly found that

the reference to Baker as a "defendant" was isolated and did not

constitute misconduct.7

     Regarding Saunders' testimony identifying the persons in the

picture as "defendants" rather than as "suspects," there was no

objection.   Notably, it was the court that raised the concern, not

defense counsel.

     On   cross-examination,     co-defendant's   counsel    inquired     of

Saunders:

            Q:   I guess my question is in that snapshot
            of the video there are people in the video,
            correct?

            A:   Yes.


7
   Shute provided expert testimony and applied a technique known
as historical cellular site analysis to opine that during the
minutes before the robbery, defendant's cell phone was within one-
half to seven-tenths of a mile from Bakers's cell phone.

                                   36                              A-1132-15T1
            Q:   Is that who you were referring to as the
            defendants?

            A:   Yes, that's correct.

            Q:   Can you see the people who are in that
            picture?

            A:   Yes.

            Q:   Well, can you see facially who those
            people are?

            A:   No.

            Q:   I guess my question is when you said the
            area that the defendants were in, did you mean
            where the suspects came from?

            A:   Well, they're defendants, so.     You mean
            – I'm not too –

            Q:   I guess my question is are you making an
            identification saying that these people are
            these defendants or are you saying —

            A:    Oh, yeah, I know who they are.

     The court gave a curative instruction relative to the use of

the word "defendants."      We give great deference to the trial

court's determination when reviewing the effectiveness of curative

instructions.    Winter, 96 N.J. at 646-47.   In the exercise of that

deference, we discern no error.

                                VII.

     Finally, we turn to defendant's arguments relating to the

sentence.    It is well-recognized that "[a]ppellate review of the

length of a sentence is limited."      State v. Miller, 205 N.J. 109,

                                 37                           A-1132-15T1
127 (2011).    "[A]dherence to the Code's sentencing scheme triggers

limited appellate review."      State v. Cassady, 198 N.J. 165, 180

(2009).     More specifically, "[a]n appellate court is not to

substitute its assessment of aggravating and mitigating factors

for that of the trial court."    State v. Bieniek, 200 N.J. 601, 608

(2010) (citing State v. O'Donnell, 117 N.J. 210, 215 (1989)).        At

sentencing, the court adhered to the sentencing guidelines and

stated reasons for imposing the sentence.

     On defendant's felony murder conviction, the court imposed a

fifty-five-year NERA term; after merging defendant's count three

robbery conviction into count two, and similarly merging the

criminal restraint counts, the court imposed consecutive sixteen-

year NERA terms on the remaining robbery charges under counts

four, six, seven and eight.

     The court then considered the applicable aggravating and

mitigating factors.      The court found aggravating factors one,

three, six and nine pursuant to N.J.S.A. 2C:44-1(a).

     The record amply supports the court's detailed findings of

each of the aggravating factors, which justifies the imposed

sentence.     O'Donnell, 117 N.J. at 215-17.   Concerning the court's

application of aggravating factor one, that factor was only applied

to the armed robbery offenses.         The court found that, "It was

especially cruel and completely unnecessary for the defendant to

                                  38                          A-1132-15T1
force the other victims and to stay in the store after the shooting

and to actively participate in herding them into the kitchen where

Hernandez lay dying."

     Our Supreme Court recently noted that when applying factor

one, "the sentencing court reviews the severity of the defendant's

crime,   'the   single     most    important   factor   in   the   sentencing

process,' assessing the degree to which defendant's conduct has

threatened the safety of its direct victims and the public." State

v. Fuentes, 217 N.J. 57, 74 (2014) (quoting State v. Lawless, 214

N.J. 594, 609 (2013)).            "[A] sentencing court may justify the

application of aggravating factor one . . . by reference to the

extraordinary brutality involved in an offense."              Id. at 75.      "A

sentencing court may consider 'aggravating facts showing that [a]

defendant's     behavior   extended    to   the   extreme    reaches   of   the

prohibited behavior.'"        Ibid. (alteration in original) (quoting

State v. Henry, 418 N.J. Super. 481, 493 (Law Div. 2010)).

     Here, the court's basis for applying this factor was premised

upon detailed findings regarding the heinous nature of defendant's

conduct.   Those findings fully support the court's conclusion that

aggravating factor one applied.

     As well, we find no basis for error in the court's rejection

of mitigating factor two.         In rejection of that mitigating factor,

the court reasoned:

                                      39                               A-1132-15T1
           In finding the defendant liable as an
           accomplice, the jury necessarily concluded
           that the defendant knew beforehand that at
           least one of the perpetrators would be armed
           and that the defendant acted with the purpose
           to facilitate armed robberies that involved
           either the use of force or the threat of force.
           Thus, it cannot be said that the defendant did
           not contemplate that his conduct would cause
           or threaten serious harm to anyone.

     We   next   address   the   court's   imposition   of    consecutive

sentences.     Consecutive sentences do not constitute an abuse of

discretion when separate crimes involve separate victims, separate

acts of violence, or separate times and places.         State v. Carey,

168 N.J. 413, 422-23 (2002).

     Furthermore,    under   our   sentencing   scheme,      there    is    no

presumption in favor of concurrent sentences, and the common law

guidelines that there should be "no free crimes" tilts a court in

the direction of consecutive sentences.         Id. at 423; State v.

Yarbough, 100 N.J. 627, 630 (1985).

     The Yarbough guidelines direct a court to focus on the facts

relating to the crimes, concentrating on such considerations as

the nature and number of offenses for which the defendant is being

sentenced, whether the offenses occurred at different times or

places, and whether they involved separate victims.            Carey, 168

N.J. at 423.




                                   40                                A-1132-15T1
     Moreover, "[t]he total impact of singular offenses against

different victims will generally exceed the total impact on a

single individual who is victimized multiple times[,]" and thus,

"defendant's culpability exceeds the culpability of someone who

commits the same group of offenses against a single victim . . . ."

Carey, 168 N.J. at 429.

     In this case, the court imposed consecutive terms for the

robberies.   The court found:

               As to the crimes against bakery co-owners
          Oscar Hernandez and Silvia Ramos Morales,
          meaning the felony murder of Oscar Hernandez
          under [c]ount [t]wo and the armed robbery of
          Silvia Ramos Morales under [c]ount [f]our, the
          objectives   of    those   crimes   were   not
          predominantly independent of each other. On
          the other hand, the crimes against the other
          victims and the objectives of those crimes
          were   predominantly    independent   of   the
          objectives of the felony murder and the armed
          robbery of the bakery. The armed robbery and
          criminal restraint of the other victims were
          committed in a desperate ad hoc attempt to
          salvage some proceeds from the attempted theft
          of the bakery that had yielded no proceeds
          after the defendant and the other perpetrators
          were unable to open the bakery's cash
          register. It is reasonable to conclude from
          the evidence in this case that the defendant's
          objective in storming into the bakery with his
          accomplices was not to restrain and rob the
          other victims, but to rob the bakery. Thus,
          this factor supports imposition of concurrent
          sentences for the crimes against Oscar
          Hernandez and Silvia Ramos Morales and
          consecutive sentences for the crimes against
          the other victims.


                                41                          A-1132-15T1
    The court continued:

              The second . . . fourth, and fifth
         Yarbough factors also support imposition of
         consecutive sentences for the crimes against
         the other victims. The armed robberies under
         [c]ounts [s]ix, [s]even, and [e]ight involved
         separate acts of violence or threats of
         violence from the violence used in the felony
         murder and the robbery of the bakery, and the
         criminal restraint of the victim who was not
         robbed created a substantial risk of injury
         separate from that created by the felony
         murder and the armed robbery of the bakery.
         Also, those other armed robberies and the
         criminal restraint involved multiple victims.
         Further, the convictions for which sentences
         are to be imposed are numerous.

    The court found that factor three supported the imposition

of concurrent sentences, as all the crimes were committed close

in time and in the same place.       Thus, in weighing the Yarbough

factors on a qualitative and quantitative basis, the court found

that the sentences for the offenses under counts two and four

would be concurrent, while the sentences involving the other

victims would be consecutive.

    Considering the numerous crimes defendant committed, the

punishment was proper.    Carey, 168 N.J. at 423.   By not imposing

a consecutive term, it would have resulted in giving defendant

multiple "free" crimes.    Defendant's consecutive term for these

separate crimes, perpetrated on these separate victims, does not




                                42                          A-1132-15T1
shock the judicial conscience.       See State v. Spivey, 179 N.J. 229,

245 (2004).

     Finally, we address the disparate sentence argument.             When a

comparison       of    co-defendant's     sentences   reveals     "grievous

inequities," the greater sentence may be deemed excessive.             State

v. Roach, 167 N.J. 565, 570 (2001) (Roach II). This court's review

of an allegation of sentencing disparity is quite limited, and not

different from a case in which a defendant maintains that the

sentence imposed was excessive.           See State v. Tango, 287 N.J.

Super.    416, 422 (App. Div. 1996).       We have also recognized that,

where    the    defendants'   backgrounds,    roles   in   the   crime,   and

cooperation with prosecution differed widely, their sentences may

differ widely.        State v. Williams, 317 N.J. Super. 149, 159 (App.

Div. 1998).

     The court, in rejection of defendant's argument found:

                    First and foremost, [Maurice] is not
               substantially   similar   to   the   defendant
               regarding all relevant sentencing criteria.
               Most significantly, [Maurice] was convicted
               following a guilty plea to a single offense
               involving a single victim, the armed robbery
               of Silvia Ramos Morales. As part of his plea,
               [Maurice] implicated [Carter] as well as the
               other co-defendant, William Cooper.         By
               contrast, [Carter] was found guilty not only
               of the same offense as that to which [Maurice]
               pleaded guilty, the armed robbery of Ms. Ramos
               Morales, but also a felony murder as to Oscar
               Hernandez, armed robbery as to Mr. Hernandez,


                                     43                              A-1132-15T1
         armed robbery as to three other victims, and
         criminal restraint of multiple victims.

              Moreover, the defense['s] argument that
         the nature and extent of the role of [Maurice]
         and [Carter] in this case were substantially
         similar is unpersuasive. The record in this
         case includes cell phone records and expert
         testimony showing that during the hours and
         even minutes leading up to the robbery, the
         defendant was the person who was in frequent
         communication with his sister, La[t]asha
         Baker, who acted as lookout inside the bakery
         and later falsely played the role of victim.
         Thus, there is reason to conclude that the
         defendant was far more involved with the
         planning of the robbery than was [Maurice].

              As to the second Roach factor, the basis
         for the sentence imposed on [Maurice], . . .
         resulted from a plea agreement that the
         sentencing court found to be fair and
         reasonable. . . . Also, the State's choice to
         make a plea offer to [Maurice] and the details
         of that offer, and [Maurice]'s acceptance of
         that offer, including the requirement that he
         implicate the other defendants, are matters
         that are not relevant to the disparity
         analysis.

              As to the third Roach factor, as noted,
         [Maurice] was sentenced to a [ten]-year [NERA]
         sentence for a single count of armed robbery.
         In conclusion, the sentence imposed on
         [Maurice] is not entitled to any weight in
         determining . . . this defendant's sentence
         since [Maurice] is not substantially similar
         to [Carter] as to any relevant sentencing
         criteria.

    Accordingly, we are satisfied that disparate sentences were

each factually and legally supported.   There was no clear error

of judgment and no misapplication of the sentencing guidelines so

                               44                         A-1132-15T1
as to "shock[] the judicial conscience."   State v. Roth, 95 N.J.

334, 364 (1984).

    Affirmed.




                              45                          A-1132-15T1